Exhibit 10.30

EGALET CORPORATION
Option Agreement

This Option Agreement (this “Agreement”) is made and entered into as of ________
__, 20__ (the “Grant Date”) by and between Egalet Corporation, a Delaware
corporation (the “Company”), and ________________ (the “Participant”).

1.



Grant of Option.

1.1Grant; Type of Option. The Company hereby grants to the Participant an option
(the “Option”) to purchase the total number of shares of Common Stock of the
Company set forth in the Notice of Grant attached hereto as Exhibit A, at the
Exercise Price set forth therein. The Option is being granted pursuant to the
terms of the Company’s 2017 Inducement Plan (the “Plan”).

1.2Consideration; Subject to Plan. The grant of the Option is made as a material
inducement to the Participant to enter into employment with the Company or a
Subsidiary and is subject to the terms and conditions of the Plan. Capitalized
terms used but not defined herein will have the meaning ascribed to them in the
Plan.

2.



Exercise Period; Vesting.

2.1Vesting Schedule. The Option will become vested and exercisable in accordance
with the vesting schedule set forth in the attached Notice of Grant.

2.2Expiration. The Option will expire on the Expiration Date set forth in the
attached Notice of Grant, or earlier as provided in this Agreement or the Plan.

3.



Termination of Service.

3.1Termination for Reasons other than Cause. If the Participant’s employment or
other service relationship is terminated for any reason other than cause, the
Participant or, if applicable, the Participant’s legal guardian, executor,
administrator, heir or legatee, may exercise the vested portion of the Option,
but only within such period of time ending on the earlier of: (a) the date
three months following the termination of the Participant’s employment or other
service relationship or (b) the Expiration Date.

3.2Termination for Cause. If the Participant’s employment or other service
relationship is terminated for cause, the Option (whether vested or unvested)
shall immediately be cancelled for no compensation and cease to be exercisable.





--------------------------------------------------------------------------------

 



4.



Manner of Exercise.

4.1Election to Exercise. To exercise the Option, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the
Committee. If someone other than the Participant exercises the Option, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the Option.

4.2Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable within three days of the date of exercise (i) in cash or (ii) with the
consent of the Committee in its sole discretion, by (a) authorizing the Company
to withhold shares of Common Stock from the shares of Common Stock otherwise
issuable to the Participant as a result of the exercise of the Option,
(b) tendering proceeds received from a broker-dealer whom the Participant has
authorized to sell all or a portion of the Common Stock covered by the Option or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock valued at Fair Market Value on the date of exercise.

4.3Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company. The Participant may satisfy any federal, state or local tax withholding
obligation relating to the exercise of the Option by (i) tendering a cash
payment or (ii) with the consent of the Committee in its sole discretion, by
(a) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise of the Option; provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law, (b) tendering proceeds received from a broker-dealer whom the
Participant has authorized to sell all or a portion of the Common Stock covered
by the Option or (c) delivering to the Company previously owned and unencumbered
shares of Common Stock valued at Fair Market Value on the date of exercise.
Notwithstanding the foregoing, Participants who are subject to the reporting
requirements of Section 16 of the 1934 Act may elect to pay all or a portion of
any withholding or other taxes due in connection with the exercise of the Option
by directing the Company to withhold shares of Common Stock that would otherwise
be received in connection with such exercise. The Company has the right to
withhold from any compensation paid to a Participant.

4.4Issuance of Shares. Provided that the exercise notice and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Common Stock registered in the name of the Participant, the Participant’s
authorized assignee, or the Participant’s legal representative, which shall be
evidenced by stock certificates representing the shares with the appropriate
legends affixed thereto, appropriate entry on the books of the Company or of a
duly authorized transfer agent, or other appropriate means as determined by the
Company.



2

--------------------------------------------------------------------------------

 



5. No Right to Continued Service; No Rights as Stockholder. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position with the Company, its Subsidiaries or its Affiliates as an employee or
other service provider. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company or any of its Subsidiaries or
Affiliates to terminate the Participant’s employment or other service
relationship at any time, with or without cause. The Participant shall not have
any rights as a stockholder with respect to any shares of Common Stock subject
to the Option unless and until certificates representing the shares have been
issued by the Company to the holder of such shares, or the shares have otherwise
been recorded on the books of the Company or of a duly authorized transfer agent
as owned by such holder.

6. Transferability. Except with the prior written consent of the Committee in
its sole discretion, the Option is not transferable by the Participant other
than to a designated beneficiary upon the Participant’s death or by will or the
laws of descent and distribution, and is exercisable during the Participant’s
lifetime only by him or her (or his or her legal guardian in the event of the
Participant’s incapacity). No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent or distribution or with the Committee’s prior written consent)
will vest in the assignee or transferee any interest or right herein whatsoever,
but immediately upon such assignment or transfer the Option will terminate and
become of no further effect.

7. Change in Control. Unless otherwise determined by the Committee in accordance
with Section 4.3 of the Plan, a Change in Control shall have no effect on the
Option.

8. Adjustments. The shares of Common Stock subject to the Option may be adjusted
or terminated in any manner as contemplated by Section 12 of the Plan.

9. Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant’s
liability for Tax-Related Items.

10. Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.



3

--------------------------------------------------------------------------------

 



11. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

12. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

14. Options Subject to Plan. This Agreement is subject to the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will, the laws of descent or distribution
or otherwise.

16. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

17. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment or other service
relationship with the Company.

18. Amendment. Subject to Section 13 of the Plan, the Committee has the right to
amend, alter, suspend, discontinue or cancel the Option, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Participant’s material rights under this Agreement without the Participant’s
consent.



4

--------------------------------------------------------------------------------

 



19. Recoupment. The shares acquired upon exercise of the Option and any
compensation paid with respect thereto shall be subject to mandatory repayment
by the Participant to the Company pursuant to the terms of any Company
“clawback” or recoupment policy directly applicable to the Plan and in effect on
the date hereof or required by law to be applicable to the Participant.

20. No Impact on Other Benefits. The value of the Participant’s Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit, if
applicable.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

22. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof and hereof, and accepts the Option subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon exercise of the
Option or disposition of the underlying shares and that the Participant should
consult a tax advisor prior to such exercise or disposition.

[SIGNATURE PAGE FOLLOWS]





5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

EGALET CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

Name:

 

 





6

--------------------------------------------------------------------------------

 



Exhibit A

Notice of Grant

This Notice of Grant sets forth the specific terms that apply to the Option
granted to the Participant identified below under the Option Agreement (the
“Agreement”), made and entered into as of ________ __ 20__, between Egalet
Corporation, a Delaware corporation (the “Company”), and the Participant.
Capitalized terms that are used but not defined herein shall have the meanings
given to such terms in the Agreement.

Participant Name:

[

 

]

 

 

 

 

 

 

Shares Subject to Option:

[

 

]

 

 

 

 

 

 

Grant Date:

[

 

]

 

 

 

 

 

 

Exercise Price per Share:

$[

 

]

 

 

 

 

 

 

Expiration Date:

[

 

]

 

 

 

 

 

 

Vesting Schedule:

 

 

 

 

Subject to the Participant’s continuing employment with the Company, the Option
will become vested and exercisable with respect to 25% of the shares set forth
above on the first anniversary of the Grant Date and for 1/48 of the shares set
forth above each month thereafter until the Option is 100% vested. The unvested
portion of the Option will be cancelled for no compensation upon the
Participant’s termination of employment for any reason.



7

--------------------------------------------------------------------------------